Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2721 Filed 03/01/19 Page 1 of 18

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES SECURITIES AND

EXCHANGE COMMISSION,
Plaintiff,
v.
TREASURE ENTERPRISE LLC, No. 17-cv-10963
PATRICIA ENRIGHT GRAY and LARRY Hon. Marianne O, Battani
ALLEN HOLLEY
Defendants,
and

KINGDOM ASSET MANAGEMENT LLC
and CARLEEN RENEE HOLLEY,

Relief Defendants
/

RECEIVER’ FIFTH STATUS REPORT

Patrick O’Keefe and O’Keefe & Associates Consulting, LLC (the “Receiver’’), hereby
submit the Receiver’s Fifth Status Report (the “Status Report’), for the time period July 1, 2018
through December 31, 2018.

INTRODUCTION

This civil action was initiated by the United States Securities and Exchange Commission
against the above-named defendants and relief defendants (collectively, the “Defendants”’) on the
basis that they had, among other things, engaged in unlawful conduct in offering investments to
various investors, in violation of existing law. As part of the lawsuit, a Sealed Order Appointing
Receiver was entered by the Court on March 28, 2017, as amended by the Second Order dated

June 9, 2017, as amended by the Third Order dated June 14, 2018 and as amended by the Fourth

3825802.v1
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2722 Filed 03/01/19 Page 2 of 18

Order dated July 9, 2018 (collectively referred to as the Receivership Order). Pursuant to the

Receivership Order, the Receiver was appointed over all of the assets of the Defendants (the

oe

Receivership Estates”).

RECEIVER’S REPORT
A. During the time period covered by this Status Report and since the Receivership
began on March 28, 2017, the Receiver has undertaken a multitude of tasks.

1, Accounting/Auditing.

The Receiver received various information from the Defendants, recovered
records and gathered information from interviews with current employees, and updated
the accounting records of the Receivership Estates. The Receiver processed for payment
post-receivership invoices and collected post-receivership rents.

2, Asset Analysis.

The Receiver took possession of various property records of the Receivership
Estates to create a master list of owned properties, a tenant list and rent roll. This
included an extensive review of the physical records, tax and property information
provided by the county treasurer’s office, meetings with the Defendants and a review of
databases under the previous control of the Defendants. The Receiver met with the
county treasurer’s office and obtained an extension through March 31 2020 on all
pending tax foreclosure sales of the Receivership Estates’ assets. The Receiver engaged
First American Title to undertake various title searches of the Receivership Estates’
assets, to confirm ownership, reviewed various leases to determine extension deadlines
and terms to be negotiated and reviewed the SEV of the Receivership Estates’ assets to

develop an overall analysis of the value of the Receivership Estates’ assets. The Receiver

3825802,v1
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2723 Filed 03/01/19 Page 3 of 18

regularly visits the properties to address repair and maintenance issues and to determine
their overall condition. The Receiver met with brokers and toured various properties with
those brokers to obtain broker opinions of value and to determine the broker to be
engaged and continuously meets with the chosen broker to update the sales strategy and
offering prices for the Receivership Estates’ assets. The Receiver, through his attorney,
also negotiated the restructuring of the mortgages on 6059 Brookstone and 3169 Beecher,
and interfaced with counsel regarding the restructuring, ultimately reducing the interest
rate on the mortgage by more than 13% on the Brookstone property and 4% on the
Beecher property, a significant savings to the receivership estate.

3, Asset Disposition.

The Receiver, based on the inventory of Receivership Estate assets, undertook
various steps to monetize those assets, including continued touring of and review of the
various properties, continued discussions with the county treasurer regarding the
postponement of the foreclosure of properties subject to tax sale, discussions with
potential purchasers of various properties and touring and sharing diligence materials on
those properties with the potential purchasers. The Receiver also interfaced with existing
and future tenants of the properties, reviewed and negotiated leases and lease addendums
with existing tenants.

Specifically, the Receiver handled the following matters:

4510 Dort Highway. This property was not owned by the Defendants, but instead
was titled in the name of Abundant Life Ministries. The Receiver determined that the
property should have been titled in the name of Defendant Treasure Enterprise, LLC. It

has anticipated equity of $300,000 were it to be sold in the open market. After

3825802.v1
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2724 Filed 03/01/19 Page 4 of 18

negotiating with the title holder, the Receiver was able to negotiate a deal with Abundant
Life ministries to cash out the Estates’ interest for $260,000 plus the back rent owed. The
Receiver provided its counsel with various due diligence materials related to this
property, including leases and rents collected since the date of filing of the receivership
proceeding and ultimately closed the transaction on December 11, 2018.

3201 Flushing. During this period, the Receiver reviewed the purchase agreement
for 3201 Flushing and engaged in diligence regarding title issues. The land contract has
now expired and the Receiver is still in negotiations with the buyer to close the
transaction in the first quarter of 2019.

708 South Franklin. During this period, the Receiver interfaced with the buyer
and his lender to facilitate a closing. The buyer ultimately was unable to obtain
financing. We anticipate closing this transaction in the first quarter 2019.

4488 West Bristol. The Receiver worked extensively with its counsel and with
the title company to clear up old liens on this property, in order to clear title to the same.
The purchaser of this property, post-court approval, determined through its due diligence
that it was not prepared, at that time, to proceed to close and therefore, the closing has not
yet occurred. The Receiver conferred with its counsel as to next steps regarding this
property and the Receiver, through its counsel, received an offer for the property from
one of the lien claimants on this property. Several parties have expressed verbal interest
in acquiring this property for less than half of the asking price. At this tume the property
is not under contract.

3069 Brookstone. The property located at 3069 Brookstone was being used as a

principal residence by Defendant Larry Holley. During this period, the Receiver received

3825802.v1
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2725 Filed 03/01/19 Page 5 of 18

a purchase agreement and is optimistic the transaction will close in the first quarter of

2019.

Remaining properties

The Broker has continued to utilize 7 different web-based marketing platforms.

This marketing process produced:

Over 100,000 unique searches on LoopNet.

6,500 individual site searches of individual property profiles
Over 150 official property tours

e 26 bona fide written offers

The Receiver has accepted an offer, has court approval and is moving toward a close in
the first quarter for the following properties:

e 1174 Robert T Longway, Flint, MI
e 1198 Robert T. Longway, Flint, MI
e 2029 South Elms, Swartz Creek, MI
e 4215 Pasadena, Flint Twp, MI

In addition, the Receiver is negotiating with a buyer for the balance of the commercial
properties and hopes to be filing a motion for approval of the sale. The buyer is
completing his due diligence.

To date, we have sold and/or closed on the following commercial properties, pursuant to

the Court’s orders, and netted the following amounts to the estate:

e 932 Beach Street, Flint MI $ 76,707.70
e 1600 S. Saginaw, Flint, MI $ 14,522.83
e 2716 Wadsworth, Saginaw, MI $ 61,638.73
e 3169 Beecher Road, Flint Twp., MI $ 482,145.94
e 3401 Emerson, Flint, MI $ 17,950.11
e 4403 Clio Road, Mt. Morris Twp., MI $ 402,171.37

In addition, one property that was under a Land Contract paid off the balance and after

expenses the estate netted the following:

3825802.v1
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2726 Filed 03/01/19 Page 6 of 18

e 2715 Averill, Flint MI $115,321.26
The Receiver continues to market all of the commercial properties and the land contracts
to potential investors. The Receiver is also in discussions with two different potential
buyers for the remaining commercial properties including turning over ownership of
certain properties to the Genesee County Land Bank where the property taxes exceed the
net available proceeds from the sale of such properties.

4, Business Operations.

The Receiver continues to maintain insurance coverage on the Receivership
Estates’ assets, engage in various discussions with tenants over maintenance/leasing
issues, fielded investor questions, pay invoices to vendors/utilities, process rent receipts,
negotiate new leases, hold meetings with landlord-tenant counsel to review the status of
eviction proceedings and additional proceedings to be initiated, engage new contractors
for repair and maintenance items, review the overall utility obligations related to the
properties and negotiate with the utilities regarding payment obligations due. The
Receiver also reviewed new lease proposals and negotiated the same, obtained new
insurance quotes, reviewed various documents under the control of the IRS, updated
investor and asset lists and a master matrix for initiation of a claims process and received
and responded to numerous investor calls and updated the Receivership web site for
investor communications and use.

5, Case Administration,

The Receiver’s counsel is working diligently to validate the claims submitted by

over 150 investors and has worked with the SEC to locate investors. The process is time

3825802.v1
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2727 Filed 03/01/19 Page 7 of 18

consuming but a final list of investors with their validated claims should be ready to
submit to the court in the first quarter 2019.

6. Tax Issues.

The Receiver is working to resolve a State of Michigan tax lien that he believes is
overstated. Consequently, when a property is sold, the title company holds in escrow an
amount equal to the potential liability, in some cases leaving no proceeds to the estate
from the sale. Currently the title company is holding approximately $76,000 for a
liability that is less than $15,000. The Receiver believes the issue will be resolved in the
first or second quarter 2019. The Receiver, based on meetings with the various counties
where the Receivership Estates’ assets are located, worked to address the massive tax
debt owed by the Defendants, to avoid tax sale foreclosure actions. The Receiver, with
the assistance of counsel, undertook an extensive analysis of the taxable values of each of

the Receivership Estates’ properties, to determine if any tax appeals should be pursued,

B. As of December 31, 2018, the Receiver had cash on hand in three accounts of
$685,781.21 (of which $24,853.21 is encumbered) and as of December 31, 2018, had no accrued
but unpaid post-receivership administrative expenses (exclusive of the fees of the Receiver and
its professionals).

C. Attached as Exhibit A is the Balance Sheet, as of December 31, 2018.

D. Attached as Exhibit B is the Operating Statement, for the period from March 28,
2017 through December 31, 2018 (the “Operating Statement”), which details each of the

Receiver’s receipts and disbursements.

3825802.v1

 
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2728 Filed 03/01/19 Page 8 of 18

D, Attached as Exhibit C is a listing of the Receivership Estates’ commercial and
residential real estate as well as the current land contracts the Receiver is administering. Most of
the assets on Exhibit C were set to be sold at tax sale, three days after the Receiver was
appointed. The Receiver was initially able to obtain a one-year postponement of those tax sales
and subsequently received an additional extension for the properties still in the Receivership
Estate going forward.

E. The Receiver, through its counsel, filed with the Court, and the Court ultimately
approved, a Motion of Receiver to Establish Claims Procedure (the “Claims Procedure Motion”),
Pursuant to the Claims Procedure Motion, the Receiver has afforded all investors and creditors
with the opportunity to file a proof of claim and supporting documents, to confirm the amount
claimed to be owed by each creditor and investor. A claims resolution process was also
incorporated into the Claims Procedure Motion, relating to any disputed claims asserted against
the Receivership Estates. The Receiver is working with counsel on the Claims Distribution
process and will file its recommendation to the court this quarter. The Receiver will continue to
use counsel to assist the Receiver to collect monies owed to the Receivership Estates, primarily
from tenants of properties owned by the Receivership Estates.

F, The Receiver has developed a complete list of all known creditors with their
addresses and the estimated amount of their claims based on information retrieved from records
housed with the IRS. With that information, the Receiver notified all known creditors and
investors of the Court approved claims process and provided them with a Proof of Claim form,
including instructions on how to complete the form and the necessary backup needed to file a
claim. Through the process set forth in the Claims Procedure Motion, the Receiver will be in a

position to assign values to each of the creditors’ and investors’ claims. The process of verifying

3825802.v1
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2729 Filed 03/01/19 Page 9 of 18

claims and assigning values to each claim is ongoing. The Receiver has established a website,
where basic receivership information may be obtained: treasurereceiver.com.

G. The Receiver recommends that the receivership continue. The receivership
provides the best mechanism for collection and disposition of the Receivership Estates’ assets

and the determination and payment of creditor and investor claims.

Respectfully submitted,
Patrick O’ Keefe and O’ Keefe

and Associates Consulting LLC, Receiver

Dated: March 1, 2019 By:___/s/ Patrick O’ Keefe
Patrick O’Keefe, on behalf of himself and on behalf
of O’Keefe and Associates Consulting, LLC

3825802.v1
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2730 Filed 03/01/19 Page 10 of 18

EXHIBIT A
Balance Sheet

See attached

10
3825802.v1
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2731

5:08 PM Treasure Enterprises, et al

02/22/19 Balance Sheet
As of December 31, 2018

Accrual Basis

Filed 03/01/19

Page 11 of 18

 

ASSETS
Current Assets
Checking/Savings
Cash - Security Deposits
Checking
KAM - Checking

Total Checking/Savings
Total Current Assets

Fixed Assets
Commercial Real Estate
Residential Real Estate

Total Fixed Assets
TOTAL ASSETS

LIABILITIES & EQUITY
Liabilities
Current Liabilities
Accounts Payable
Vendor's Payable (estimated)

Total Accounts Payable

Other Current Liabilities
Investor Loans (estimated)
Security Deposit

Total Other Current Liabilities
Total Current Liabilities
Total Liabilities

Equity
Opening Balance Equity
Unrestricted Net Assets
Net Income

Total Equity
TOTAL LIABILITIES & EQUITY

Dec 31, 18

24,853.21
656,051.21
4,876.79

685,781.21
685,781.21

2,000,000.00
200,000.00

2,200,000.00
2,885,781.21

100,000.00
100,000.00

9,500,000.00
-550.00

9,499,450.00
9,599,450.00
9,599,450.00

-7,167,010.15
-33,000.03
486,341.39

-6,713,668.79
2,885,781.21

Page 1
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2732 Filed 03/01/19 Page 12 of 18

EXHIBIT B
Operating Report

See attached

1]

3825802.v1

 
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2733 Filed 03/01/19 Page 13 of 18

5:08 PM Treasure Enterprises, et al
02/22/19 Profit & Loss
Accrual Basis March 28, 2017 through December 31, 2018

 

Mar 28, '17 - Dec 31, 18

Ordinary Income/Expense

Income
Consumers Energy Refund 333.94
Furniture Sold 3,387.77
Insurance Refund 42,987.83
Land Contract Payments 169,526.88
Other Income 92.84
Rental Payments 1,661 364.34
Sale of Commercial Property 1,425,121.44
Total Income 3,302,815.01
Expense
Auto/Truck/Fuel 9,239.82
Bank Service Charges 1,234.73
Cleaning Supplies 36,192.14
Computer and Internet Expenses 9,349.46
Evictions 674.40
Insurance Expense 202,567.62
Miscellaneous -26,647.33
Mortgage Fee 113,003.33
Office Supplies 4,806.32
Outside Services 255,858.97
Professional Fees 1,125,884.00
Rent Expense 72,608.24
Repairs and Maintenance 449,947.93
Taxes - Property 54,723.69
Utilities 543,030.33
Total Expense 2,849 473.65
Net Ordinary Income 453,341.36

Net Income 453,341.36

Page 1
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2734 Filed 03/01/19 Page 14 of 18

EXHIBIT C
List of Real Estate

See attached

12
3825802.v1
17-cv-10963-MFL-SDD ECF No. 154, PagelD.2735 Filed 03/01/19 Page 15 of 18

Case 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

066°0LL 3 OLLIZ $§ 6zE'es $ 61678 $
76S'68 th L600 | 689°68 E1DT/82/9 000'00T €hOT/L7/9 5E8 6CO-LEP-ST-9F ee AMBIdes “NE 1095
Z08'EZ E580 “ae Z08°EZ STOU/T/F 000°6F OZOZ/0E/E 600°T 6CO-LLZ-9E-9b wud MEUISUS "NI LISP
80709 Tui LECT 6ZPOL STO@/8/eT 000°09T OZOZ/TE/ZT 00L'% 1O0-LZS-€0-L0] aIySUMOT SIO, TAL {LTOE-STOE-L TOE) Buspesey coe
9S7°06 a s : 95706 STOZ/T/8 000‘0ZT 6102/1/8 OSL 8ZO-1C1-0€-1 Anyjstaroy, wis co. 706
£0898 OLEE Lote. OLT'SIT 6LOZ/TE/OT 000°LST OTOZ/T/TE o0s'T 800-L75-01-20 qT BUNSNLT CITE
egpOrt LOOT Bes €8POIT PLO@PI/TT 000‘0ZT 9ZOT/LE/S £60'T 8ZO-S80-80-1b dM] WipT HNO) LOLT
97S°00E HTS LLL E0ELOE 9TO7/2UL 00006 STOZ/TUL LOZ'€ ESO-LLS-bE-EL ‘dm | 308090) foray) 99TE
6Ie'e S| CORT $1 eee: $ | L80°L $ [9107/67/9 006'FT $ 0707/87/9 Sor $ | 9ZO-LZ1-P0-1P WITT BUOZIIY ZH7E

sang powon sa save | g1Oz Hee roe ee aL ” souvpiusaan BY PIES DI DPT wegL Monsey juandug ‘any pasa HL, aD STORING). PUB PRD AaREUIO’S
LO'SOTLEOT =F OO'O9L'OZE $F 86'SES'SHZ $ ee'leoosrt $ g0'ond'Pos’s S$
ToL ts 0168 CEM DES ~ Peer er 00°66 100-Z5€-p2-0F Wt aqtis UA LILE
brS"EE O16 CORT OPP OS 600°66 FZ0-007 PEP I ‘dial, SLLOWAT “TAL AMBUITES NTT PS
poemUoD Japun| OF6°86 OSL'ST HAST “OT E'69 900°SLI 6LO-CS7-LO-I be wy Avavduoyy J Waqoy 3611
poemuod Japuy)| 966°66 OT6LT P BBS bE F60 TR 000°661 OZO-ES7-LO-Lb wap AeaguoT | WOqOY p11
jornuod Japuy| 732°79 ose lt | P60 6 89605 | o00'szt €00-007-F0-20 dy WT euapesed Ci Zp
PS3 pel OIv'el COP OEL "OT 000°6¢1 LLO-LLS-Pe-b1 da] SIUIOW “IN euapesed M Chl
ELOL6 OUVET FIS'9 LTC RE 900°6P1 9L0-LTS-€0-L0 ‘day wis Buapesed CE0E
ZO9'PE OlF'y bole 886.6. 900 6r €00-97S-01-20 OME WT PY Surysnyy 10ZE
poemUoD Japun| Coles OOS TE SOO RE L6f'091 000°0SE £00-109-61-20 ‘dal Wig D Spi ‘Pu suey ce0z
PRE ILZ OST'BE cea el SOR STL 000°SZP 700-109-61-20 DAY WUT d ‘Spi ‘PU Sut 6707
OZI'P8 O16 LE HOE BE OL6°96 000°661 LEO-TEC-FI-Ob yyy und M O1LT
POLE Ole Lt ¥OLTE Ope eo 000°661 TLO-LOE-"SE-OF TUT PU OND BZIP
(8st) 0168 QCO'RE 29°16 000°66 800-00€-80-L0 day wy SULYTED BOSS
yornuod Japun| 916°S98 01686 PASSE Reet 000°660°L LOO-ZSS-87"L0 da wry LOIS 88 py
CLE LL $l Opel SECIS ET | Speeds $1 000'6¢I $ | SOO-LST-T1-Ob wi Jaduayeg “N 1911
snyeys ‘eT . mS 30 . SOXBL RIOT sntgei cots Hd __. ON Daaeg SBE aH sandadoay feRsatmee’)
PN paruinsy | sosuadxy asy Sumpayysing PusjueDAnopy

 

 

 

 

 

 

 

 

 

 

6102 ‘% Areniqay jo sy
sv] UOHNALYSIG

sansedoiag OTT estidxajuq aanseasy,

 
17-cv-10963-MFL-SDD ECF No. 154, PagelD.2736 Filed 03/01/19 Page 16 of 18

Case 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

  

 

 

 

 

 

* “ ~ > : ANVOWA} ao'0R2'2 COONCe aooue'z = $f oorqna'ot "3 G0 SSA
. > * - ° . LNVOWAY co'anZ's oveae onuor2 = $f - 00'000'6 oo'eco'tt & | S10-90b-) FOF. 2t2z 1S BONS VA
> - : - > : NOVA 00'069'e ao'cde z oouvee = g| - 00'000'S on esr'y Zz] Ly0-egzrbi-oy sete is HLNve
QOEL
ja0z “JaAG 19jSURJ) XB} Sales
OS$ 90; Bupiooay|
g2s UINftHalg SIaUAG
sep pay Buysoig,
288g 01]
SO0F SM) UbONSuYy Jsuiy
cazic'oe $| be Epo'ze $| osoze’'ee «6s | chorc'zy = $] saeshry = ¢ oororo'ezt = ¢ | - $povos'o  ¢ wzby'ss $]| 6y'zer'vsz $| co°00l's9 $| aPzelzal $ | oo onR'eoe ¢ s[ejol
1969 $[zzae2 aetieT erelrt 69°05" Biozi~e | 0006's ANABUASD | 90'S45 OaIGNODO | Bs eeee: BS 228% aoroe'z S| as Zis's 3 [ omonn'ne € | ZO-e0-t trp eee SOM
azeze'l S| verses ve'ers't 22982" - Llozive | og'0s'e S8390¥d NOWOIAg | o0'00e GaIsNooG} ese s 29'9S9'L oo'coe'z =| zapse’s | oo'ones. o0'sol'y z | 620-1ez-1t-0F
area | e062 Sy'091'S 00 206" eLesoz eioe/ie — | ago0s's ANAYYND | 00 S2F GAINDOG| BEN pr'aze'e coroce'’z =} by'azo's s | petoon ty o0'seo's & | 900-L2p-o2-s¥P leg"
drsrv't — $| sezec’s 2e'asa'z £2'889'5 2e'epo'e ZLoz/i/e | oa'ay's LNa8uN | OO USP aaidnsoo} tegey es ] ueavezh ooooe'z = ¢| dvero'ot «= | oa oan } ao'bzo'el € | 200-22e-se-05|
£6669 ${ 1288 o9'20c't 201s") Zyeaa') LL02/1/9 ao'oae's ANBYMND | 00'S2S G3ldNODO} Zeeee | es‘eee’e aoooe’z = $ | as‘sea'a sf oO ORE EP an'ete's @ | £20-O81-Z0-OF}) SESE SAS TINS
: $ ge'288 6e8az") se'pes'| wLOtisi | 00'Ord'Y ANSNONN3G | 00°56¢ OBdNOOO PRL EER | Ezolo'g aoooez os | 2 Oise 5 | oxoa0 e | g9z-49é-22-65] 62zp yooquedy
eeepo’, = ¢ } GEDEeE corse’ as'sve"t terorg's Lboreie | 00'00L'S SS390Ud NOILOIAB | 00°S2P a31dnd90 99'co7'6 oo‘ove'z = | o9zal'2 s | ooeso'e O0'vPL'S € g0s¢ NIGOY
opesyz $f aegis’ o0°e02't saree") av'ese’t gtoeist | oorooz’r SS300¥d NOLLIIAA | 00'0SE azidno90 va] ob vev'or aooae'2 | Sr'bLi'e $f ayonu'se 90°408'2 €
Sree gferisd se'bi8 06°96 - 2tozize | en'oos's {NauzAD | 00'D0E a3tdnd90 £2 186'P ovoce'z = | evyag'z $s) ieus'g an'zes'e z
5'e8 | opoee ey at‘20e'l beaby'l - SS300Ud NOLLSIAS guoaas | GAldNOOO} Ree e 8 | et 'ses' oorose'z = $ | at'see’s s] aaca'ss o0'ezs's y
oozok 3 | aeeze $2922" ae'ers'l 78'060'! Bloezia | on'a0e'y SSAOOUd NOLLOIAR | 00'00e DaAdNDOO] SBE | cezpe's ooone'z == $ | se“zbe’s 3} OOO RE an bb0's z
yezeL | seo’ ozagy’s a6'30¢'L so°ene't proet/tt | o0'a0e's ANaNONITAG | O0'0ss GAdNODO] NVEEER | op'odi' an'ooe'z ~—¢ | ab‘aze’s 3 Grasset Z00-PS-ZO-Cr
arson) $s | bz26t'h ze ear 20 bbe su ise'h Ztoz%/o1/t | 00'009's ANTYUNO | o0'OSs aaidNd30 328828 ooroor'z = $ | tz'eer's 3 | apons'e: o0'0aP'a © | rso-azt-zo-ty
ty'soa'l | 08'zéa' ec yes’) By '8p0's Bees gi0e¢/t/3 | 90°009'9 ANZxYND | Oo'OSs azignoso 6}208'S ao'ooe'z = $ | OL'Z09°Z 3 | eeese'pe o0'6a)'s & | aco-22e-92-9¢
p9'EOL $| z9zze aeee"t beep "Z6'ebS't a0'000's S830OUd NOLAIAR | 00°00S aaidnooo} e2gge'8 co'our'z = $ | az'sso's | ae ose 0°s09'8 £ | eeo-goi-zo-ce} 6
92008 $ | z9'e61't eLpzs'h evbee's 26196" gsoeee | 90'009'8 INBYUAD | G0'0SS Gaisnoo0] 6 e£189°3 cooue’2 = 8 | arge'z 3 | ae apo'es, 010-08t-92-99/ EE
S6Ly8 $| sees beede’ bz'e63't se'zca't gtowi/or | o0'002's ANSUUNO | a0'SdP Gaignoso| #2'806"2 oo'ooc’z $s | izes 3 Perego, go'9e2's 900-8 /-Zh-0F
- $ | ao'ozs't ey'lse'F bee" - blower | 00'008'y LNARONNG | O0°008 aaldNdso}: ATRL oooue'’z = § | azely's 9 | -eo's0g's) ag'se'ee Z j Obbess-so-eh poe:
eviez't —- [eevze'z ep‘ooE't O0'pRS'z brepe'z atoze/e | oo'oas's INBUUND | OO'SzP daldnooo eagee'tt goose’? = $ | 8969's | conga a0‘000's © |} peo-aglse-sy| Sosy et
sevzo'z— $ | aa gaz"L og'aZl't zo'sss'L es sie Btozsia | oo'onr's INBYUND | O0'0Sb aaldnd00 BC LES'LL oocsc'z = $ | ez tiz'e 3 | pe sad as a0" }ga" Zz € | vlOUSl-ph-Gy] ORE Bay LOR vee
zzz ss | ez zez'e aarade't 08°20") yO'6se"t - SS200Nd NOIOIAS | - ANVOVA' SUSaL‘EL opooez = $| SE SROL «=. | GOKU a9'996'62 2 | BLOG l-bl-ork! OVE SAY LOLS |
$1 98y 3} vats ez'e99 8}'0z0' : - anvowa| - ANVOWA a0°99}'S oo‘oee'z —-¢| Bo'age'z 3} doRayS a0 eee yEO-EOZ-10-0F] «5 10% 1S ASSSNAD
te'z09 $| syece 2eezy't 04'982") grace’: atoz/te | a0'a02'y ANauUND | co'ase AaGNIIO LEER Thess. opoee'z 8] LV ELZ'S 3) Grnege 90°169°2 2 | SP0-201-20-0b| ZObZ 1S HINOWLUva
e0'OLE $ | ex'006 arite’t soezs') L6eS0'% siows6 | ov'oal's SS390Ud NOUAIAA | 00'Sz> GHANOOO; Ese R | cp'san’s on'oue'’z $$ | zb'ses’a 3] guage zt Z| OOS ror fe ANI nO
eoesoz = $ | acstz'L ea'hae’t sz'ses'h ge'See' - Anwova | > ANVOVA) ze'90s'0+ ovodet | ce's00's $ | aareco't: ao°sas’s Z | SO0-2LE-GE-GF] 0 BEE PENANG EE
6)'P9S $ | ae'2ea $8490" vo'syz’b oz 08e' oora0e'p SSIIOUd NOLLOIAI | 00'00F azdnooa} Ee'OeS oo'oue'z os | de‘are'y sf] arsca's 90°2z0'S z | Sto-sorti-ov soe?” Ls AaTHUAag
9z'608 $] Zhe £1y6t't - : Sroet/e | on'aot's ANSUUND | a0'szy AGNI} BEST egape'y ooooe'z —s | za'ars'z 3} ae an0'5 D0'ebt'e Z| 020-26} 10-06 OM Le eS
2695 $ | 8y'ss6 ov' sae g0'eoa't oLzere - anvowa[ - INVOVALS zreose overt = 8 | zreoz'a 3} ovane's ac'z08'e z | Zio-ese-se-ay 992 SAN NILSNY
ve'szo'c 69$|{seserl —$/ #z'ese Sjerzias  $|[aszes'z  s|zeozver | ov'ant's $ Ananonrad | 0o'szy s] aaidno90 votwoz) = s[ ogous = -s| batrz's sf} comes se [aozoo'» —s] z | sio-ezi-so-1y Oba VNOZIUY|
S0OE
" pewwpsy | uelss|MUt6g .
XeL SLOe xBL 2107 ¥8L, LOZ XBL S402 KEL PLOe ares 8509 ARO, VIS quay oo eee meee $80, /SEXR | + 00} SOREL JBIOL Super “Beng oanesedina Ye paoueg “WULNECISaY BL
FeOL gaay Bulsaig
: peysilinsy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
17-cv-10963-MFL-SDD ECF No. 154, PagelD.2737 Filed 03/01/19 Page 17 of 18

Case 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ovove’sez $ 9evES’ZT $ 6T'Tss’og $ sg'ssz‘szE $

yuaung | pes $] see. | bee's bza'9 oLoz/Lie - $ Jozoz/Le 9E°2LZ 4S COOMAVH ozo

WOHIE ainsoj9a10} 104 Aausoye 0} UES YNeJap Uy | gZ2'Z 3 | rez'2 zov's b29°S1 gLozdie ooo'oz = $ IyzozLere Leeey 1S 3OWY Lose
UolJae ainsojai0$ 10) Aauioye 03 ues 4inejap UY | Zey'sS $} Los: Z62'LL oag'69 zlozzuzL | coo'ss $ lezoz/LefoL bese 10 3SOUVHLYVIN 622
queung | 29% $ | oer: paa'p zZbe's zhazs/e ooo’6! = $ |ozozir/e 00°0ze AMATIVH 1297

juaung | spe'Z $i oer - 995'% £68'S ebozsare ooo'oe = $ |zzozgiz ze'gze GA1a ASSNIT M 902

UO|OR ainsojaeJ0j Joy AauOYe 03 juss ‘yINeJap Li | 90L'Og $ | gz 908th Lpa'19 OLOZ/OL/LE | 000'69 $ JocOz/OL/EL 62°26 FAV ATYSHLVH 80e
jueung {(og9'a) $ | ore’. ag6'9 Ble QLOzbLZy | OOO'sZ «= $ JBLOz/LelZ oLoeL't od SOOINO CLZb

quaung {(ezz'b) 3) gHZ 296'S 6s0'y LLozazot | ooo'py  $ [oeoz/tE 06'Par 1S NULVINTD 2zeL

wang | PeL‘ey $} zoe, per's 0268S OlozezfoL | oootos § = $ ocoz/L tL yeos9 BAV NITINVala S 804:

quanburjed | 06Z‘oe $) 642 Lie'z 6£8'E£ bhozsliz | o00's9 = $ | LzZ0z/SL/z 62°9eS SAV THH LSSuOd Os¢)

queuing | see'Zp $| 288 ego's pss‘oL Llozetic | coo'se == $ jazoz/LLic oo'sze Cd ONIHSN7d Lesz

queung | p6o'Lb $ | ope bep't vl6'eL bLozoe/e | o0o'se  $ |Lzoz/oere oo'ose SAV NOLONICGA M 10z

queung |(s22'9) $ | os0't 929'S z96 Avozioe/, | ano'ok = ¢ oo's7g HLAOWLYVG LbLZ

quenbuyjed | seca $| th £9z'9 sec'eL ZbozeioL | ano‘oe $ izzozsLeoL 00°00 HLNOWLYYG BO6L

Aoydnayueg | zpe'e $| tee $ | zeae $| EssttL $|pLozsz/p | ooo'oz $ |pzoz/oL/y Aoydnayueg HLUVa PLoe

speaccig ‘ (Z}02 GbOZI Le :
sajon/snieis JON palewnsa S@XB1 SL0Z FeLOZ) . sexe] | jo se eoUueg /ayeq pios| sould a7] | ayeq uOeuIdxy quawAed spe nVEs puey]
Burpueising wea.ns

 

 

 

 

 

 

 

 

 

 

6102 ‘Z Aleniqe, jo sy
Burolid

yORUOD pue’] fenuspisey
asidjejuy ainsealy

 
Case 4:17-cv-10963-MFL-SDD ECF No. 154, PagelD.2738 Filed 03/01/19 Page 18 of 18

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES SECURITIES AND

EXCHANGE COMMISSION,
Plaintiff,
Vv.
TREASURE ENTERPRISE LLC, No. 17-cv-10963
PATRICIA ENRIGHT GRAY and LARRY Hon. Marianne O. Battani
ALLEN HOLLEY
Defendants,
and

KINGDOM ASSET MANAGEMENT LLC
and CARLEEN RENEE HOLLEY,

Relief Defendants

CERTIFICATE OF SERVICE REGARDING
RECEIVER’S FIRST QUARTERLY STATUS REPORT

I hereby certify that a copy of the Receiver’s Second Quarterly Status Report and
Certificate of Service were served upon all counsel of record on March 1, 2018 using the Court’s

CM/ECF filing system.

/s/ Deon M. Goldberg

13
3825802.v1
